DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 11, 2022 is acknowledged.
	Claims 11-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-2, 8, 10 are rejected under 35 U.S.C. 102(a2) as being anticipated by Awad (US 10,768,363).
	As to claim 1, Awad teaches an optical system comprising a substrate having a first surface, a thickness, and a second surface disposed transversely across the substrate thickness from the first surface (Awad Fig. 2A,B - 12), a plurality of multi-piece optical structures disposed across at least a portion of the first surface of the substrate (Awad Fig. 2A,B - 16, 34, 14), each of the plurality of multi-piece optical structures includes a core structure having a longitudinal axis disposed perpendicular to the first surface (Awad Fig. 2A, B - 34), and a hollow structure disposed at least partially about the core structure (Awad Fig. 2A, B - 16, , 26, 28), the hollow structure having a longitudinal axis disposed perpendicular to the first surface of the substrate (Awad Fig. 2A, B - 16).
	As to claim 2, Awad teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Awad further teaches the core structure includes a solid, cylindrical, core structure (Awad Fig. 2A, B - 38), wherein the hollow structure includes a hollow, cylindrical, structure disposed concentrically about the core structure (Awad Fig. 2A,B - 28).
	As to claim 8, Awad teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Awad further teaches the core structure includes a solid cylindrical core structure having a diameter of less than about 50nm (Awad Fig. 2B - C; Table 1 - C = 0.05um = 50nm).
claim 10, Awad teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Awad further teaches the hollow structure includes a hollow cylindrical structure disposed concentrically about the core structure to provide a gap from about 5nm to about 30nm between an inside surface of the hollow cylindrical structure and the outside surface of the core structure (Awad Fig. 2B - F; col. 6:45-48 - teaching F = 50nm, where 50nm is “about 30nm”).

Claims 1, 3-7 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Paniagua Dominguez et al. (US 2019/0257986 - herein Paniagua).
	As to claim 1, Paniagua teaches an optical system comprising a substrate having a first surface, a thickness, and a second surface disposed transversely across the substrate thickness from the first surface (Paniagua Fig. 2 - 202; Fig. 3 - 202), a plurality of multi-piece optical structures disposed across at least a portion of the first surface of the substrate (Paniagua Fig. 2 - 204; Fig. 3 - 304), wherein each of the plurality of multipiece optical structures includes a core structure having a longitudinal axis disposed perpendicular to the first surface of the substrate (Paniagua Fig. 3 - 308), and a hollow structure disposed at least partially about the core structure (Paniagua Fig. 3 - 306), the hollow structure having a longitudinal axis disposed perpendicular to the first surface of the substrate (Paniagua Fig. 3 - 306).
	As to claim 3, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Paniagua further teaches the core structure includes a material having a refractive index greater than 2.0 (Paniagua para. [0122]).
claim 4, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Paniagua further teaches the hollow structure includes a material having a refractive index greater than 2.0 (Paniagua para. [0122]).
	As to claim 5, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Paniagua further teaches the core structure and the hollow structure include a material having a refractive index greater than 2.0 (Paniagua para. [0122]).
	As to claim 6, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Paniagua further teaches the core structure and the hollow structure include one of titanium dioxide or zirconium dioxide (Paniagua para. [0122]).
	As to claim 7, Paniagua teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Paniagua further teaches the substrate includes silicon dioxide (Paniagua para. [0122]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 9, although the prior art teaches optical systems as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 9, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the combination of features of claims 1, 2, 9, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Han et al. (US 11,041,713); Dai et al. (US 11,016,222); Paniagua Dominguez et al. (US 11,204,452); Casse (US 9,656,861); Shen et al. (US 8,976,451); Kobayashi et a;. (US 8,283,556); Fainman et al. (US 2017/0010483);  Mosallaei et al. (US 2014/0085693); Masuda et al. (US 2012/0057100) are cited as additional examples of optical systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 22, 2022